Title: 66. A Bill concerning Treasons, Felonies and Other Offences Committed Out of the Jurisdiction of this Commonwealth, 18 June 1779
From: Committee of the Virginia Assembly
To: 


Be it enacted by the General Assembly, that all high treasons, misprisions and concealments of high treasons and other offences, except piracies and felonies committed by any citizen of this commonwealth, in any place out of the jurisdiction of the courts of common law of this commonwealth, and all felonies committed by citizen against citizen in any such place, other than the high seas, shall be inquired, tried, heard, determined and judged before any one or more of the Judges of the High Court of Chancery, together with any two or more of the Judges of the General Court, at such time and place, within the commonwealth, as shall be limited by summons to be sent to all the Judges from the Governor after the common course of the laws of this land, used for the like offences committed within the body of a county.
The said Judges shall enquire of such offences by a grand jury of the county where the court shall sit, and upon every indictment for any such offence, such order and process shall be practised against the offenders as by the laws of this land is accustomed against those committing the like offences within the body of a county; and the trial of such offences, if denied by the offender, shall be had by twelve lawful men, inhabitants of the county where the offender was apprehended; and such as shall be convict of any such offence, shall suffer such pains, losses of lands, goods and chattels as if they had been attainted and convicted of such offence done within the body of a county.
The said Judges may adjourn, from time to time, as their will, till final determination, and shall be attended by the clerk and  sheriff of the General Court, which sheriff shall execute their judgment and make return thereof to the said clerk by him to be recorded together with all the proceedings.
